229 F.2d 919
Theodore F. OTTEN, Plaintiff-Appellant,v.The STATEN ISLAND RAPID TRANSIT RAILWAY COMPANY, Defendant-Appellee.International Brotherhood of Electrical Workers, Intervenor-Defendant-Appellee.
No. 193.
Docket 23821.
United States Court of Appeals Second Circuit.
Argued January 20, 1956.
Decided February 6, 1956.

Leone Pecoraro, New York City, for plaintiff-appellant.
Sydney R. Prince, Jr., Baltimore, Md., Robert Schwebel, John C. Avery, New York City (E. H. Burgess, Baltimore, Md., of counsel), for defendant-appellee, Staten Island Rapid Transit Ry. Co.
Milton Kramer, Washington, D. C., Charles S. Corben, New York City, Louis Sherman, Washington, D. C., for intervenor-defendant-appellee.
Before MEDINA, HINCKS and WATERMAN, Circuit Judges.
PER CURIAM.


1
Obedient to his sincere religious convictions, plaintiff refused to join the International Brotherhood of Electrical Workers, intervenor herein which had entered into a union shop agreement with the defendant, plaintiff's former employer. He brought this suit to avert his then impending discharge based upon such refusal, his theory being that the 1951 amendment to the Railway Labor Act, 45 U.S.C.A. § 152 (11th), as applied to him is an unconstitutional interference with the free exercise of religion.


2
On a prior appeal, we affirmed an order denying plaintiff's motion for the appointment of a three-judge court to pass on the constitutionality of the statute. Neither the trial which was subsequently had nor the briefs on the present appeal raise any questions that seem to us to require any amplification of our prior opinion, reported in 2 Cir., 205 F.2d 58.


3
Affirmed.